Citation Nr: 1632127	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-20 267	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1971, to include service in Vietnam from December 1968 to July 1970.  He was awarded the Vietnam Campaign Medal, with Device, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 RO decision.  In March 2016, the Veteran presented sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge sitting at the RO.  At the hearing, the Veteran waived initial RO consideration of all evidence received after the most recent Supplemental Statement of the Case.


FINDING OF FACT

The Veteran was exposed to acoustic trauma in service, has current bilateral hearing loss, and his hearing loss has been linked to service by his treating physician.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3,385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served as a Marines infantry officer in Vietnam.  He testified during the March 2016 hearing on appeal that his duty station was very near to the flight lines and that in addition to artillery noise, he was exposed to daily noise from aircraft.  He asserts that this noise exposure caused or contributed to his current hearing loss.  That he has bilateral hearing loss is established in the medical evidence of record.  See 38 C.F.R. § 3.385.  The question before the Board is whether his hearing loss is related to service.

It does not appear that the Veteran was administered a hearing test upon entrance into service, although the same examination report contains a physical profile indicating that his hearing was acceptable at that time.  The Veteran was assigned a hearing loss profile of H1 under the PULHES classification system.  The PULHES classification system reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The report of his discharge examination reflects normal hearing at the lower frequencies and decreased hearing acuity at the higher frequencies.  

A VA examiner has rendered the opinion that because his hearing acuity was mostly normal at discharge that his hearing loss was less likely to have been incurred during service.  The examiner did not discuss the decreased acuity in the higher frequencies, however.  The Veteran's treating audiologist has submitted two written opinions to the effect that the Veteran's bilateral hearing loss was most likely caused by intense and sudden noise exposure during the course of his duties in service, and particularly in Vietnam.  The audiologist noted that he was familiar with the Veteran's service treatment records and also cited to medical information from the National Institutes of Health to support his opinion.
 
That the Veteran was exposed to intense noise during service is established by his own credible testimony and also by a statement submitted by a fellow officer in support of the Veteran's appeal.  This statement provides further information about the nature and extent of the acoustic trauma sustained by someone in the Veteran's role in Vietnam.  

According the Veteran every benefit of the doubt, as required by law, the Board holds that service connection for bilateral hearing loss is warranted.  In so holding, we choose to accord greater probative weight to the positive medical opinion, as it is consistent with the Veteran's testimony, his service treatment records, and other medical evidence in the file.

In light of the resolution reached herein, exposition of the VA's duties to notify and assist the Veteran in the development of his claim is not necessary.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


